department of the treasury internal_revenue_service washington d c government entities vision may uniform issue list se t ep ra tb legend company a company b company g sub sub2 planx state x dear this letter is in response to a request for a letter_ruling dated date submitted on behalf of company a by its authorized representative regarding the federal tax treatment under sec_402 of the intemal revenue code code of shares of common_stock of company a and shares of common_stock of company b that were acquired by plan x pursuant to a series of corporate transactions constituting a corporate_reorganization of company c under code sec_368 reorganization to which company a and company b were parties under code sec_368 the following facts and representations have been submitted under penalty of perjury in support of the rulings requested _ company a is a state x corporation company a company b and sub were each created in anticipation of certain transactions which in part constitute the reorganization prior to the reorganization company c was a publicly-traded state x corporation and the corporate parent of an affiliated_group_of_corporations that filed a consotidated federal_income_tax return the purpose of the reorganization was to resolve issues relating to the competition for capital between two of company c's main lines of business and to facilitate a certain investment opportunity available solely to one of such lines of business which line_of_business was primarily conducted by sub sub was a wholly-owned subsidiary of company c prior to the reorganization as part of the reorganization company was formed as a wholly-owned subsidiary of company c and company a and sub were formed as wholly- owned subsidiaries of company b company a was formed by company b for purposes of the company a spin-off as described below transaction under the reorganization sub was merged into in an company c and every three shares of company c comman stock were automatically converted into one share of company b common_stock the company c merger’ as a result of the company c merger company c continued as the surviving corporation and as a direct wholly-owned subsidiary of company b immediately after the company c merger company b owned of the equity of the companies that owned and operated both of company c’s primary lines of business immediately following the effective date of the company c merger company c was converted to an llc company c llc that is disregarded from company b for federal_income_tax purposes under sec_301_7701-3 of the income_tax regulations the regulations the company c conversion’ thereafter company c llc distributed all of the shares of common_stock of sub to company b in a transaction that was disregarded for federal_income_tax purposes the distribution as a result of the distribution sub became a direct wholly-owned subsidiary of company b company b then contributed all of company c llc’s membership interests to company a a newly-formed and wholly-owned subsidiary of company b the contribution thereafter on the distribution date company b instructed the distribution agent to record in the stock transfer records of company a the distribution of three shares of company a common_stock to each holder of company b common_stock other than class a common_stock as of the record_date for the distribution for each share of company b common_stock held by e w such shareholders of record the spin-off’ and instructed the distribution agent to mail to each such shareholder a letter of transmittal and instructions with regard to how to exchange certificates representing shares of company c common_stock for certificates representing shares of company b commen stock for the company c merger and far certificates representing shares of company a common_stock for the spin-off as a result of the spin-off company a and company b were no longer part of the same controlied group of corporations within the meaning of code sec_414 m of prior to the completion of the reorganization employees of company a company b and company c and their subsidiaries participated in a defined_contribution_plan plan x sponsored by company c which includes both a cash_or_deferred_plan feature and an employee_stock_ownership_plan feature esop and which is intended to qualify under code sec_401 a under plan x a participant is permitted to direct the investment of his or her account balance in one or more investment options including an employer stock fund offered under plan x plan x provides that to the extent it is invested in the employer stock fund such portion of the plan constitutes an esop within the meaning of cade sec_4975 effective as of the distribution date company a and its subsidiaries company a group’ retained the liabilities and obligations of company a group with regard to employees who remained employed by company a group on the distribution date the assets of pian x attrioutable to such employees were retained by plan x and company a became the new plan_sponsor of plan x effective as of the distribution date based on the foregoing facts and representations company a's authorized representative has requested the following rulings the shares of company a stock acquired by pian x as a result of the reorganization will be treated as securities_of_the_employer_corporation for purposes of code sec_402 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution by plan x to a participant or beneficiary to the extent provided in code sec_402 the shares of company stock acquired by plan x as a result of the reorganization will be treated as securities_of_the_employer_corporation for purposes of code sec_402 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution by plan x to a participant or beneficiary to the extent provided in code sec_402 for purposes of determining net_unrealized_appreciation under code sec_402 to the extent that the reorganization is a tax-free transaction under the code the basis of company a shares and company b shares held by plan x will ‘ be determined by allocating the basis of the shares of company c common_stock held by plan x immediately before the reorganization between the shares of company a and shares of company b held by plan x immediately after the reorganization in accordance with code sec_358 with respect to requested ruling sec_1 and code sec_402 provides that in the case of a lump sum distribution described in code sec_402 that includes securities_of_the_employer_corporation unless a taxpayer elects otherwise there shall not be included in gross_income the net_unrealized_appreciation attributable to that part of the distribution that consists of securities_of_the_employer_corporation in revrul_73_312 1973_2_cb_142 a corporation merged into a successor_corporation pursuant to an agreement providing for the exchange of the predecessor corporation's stock including stock held by the predecessor corporation’s qualified_trust for stock of the successor_corporation the internat revenue service the service ruled that due to the fact that the stock of the predecessor_corporation was held or acquired by the predecessor corporation's exempt trust while the affected employees were covered under the predecessor's plan the mere conversion of the stock of the predecessor_corporation into stock of the successor_corporation did not change the status of the stock as securities of the employer’ within the meaning of code sec_402 the predecessor to code sec_402 em i code sec_402 provides that for purposes of code sec_402 e the term securities_of_the_employer_corporation includes securities of the parent or subsidiary_corporation as defined in subsections e and f of code sec_424 of the employer_corporation in the present case company c was the corporate parent of company b prior to the company c merger and was a wholly-owned subsidiary of company b after the company c merger company a was a wholly-owned subsidiary of company b at all relevant times therefore at the time of the spin-off shares of company acommon stock and company b common_stock constituted securities_of_the_employer_corporation within the meaning of code sec_402 plan x held shares of company c common_stock prior to the reorganization as a result of the company c merger plan x received shares of company b common_stock converted from shares of company c common_stock in the spin-off plan x as a holder of shares of company b common_stock acquired shares of company a common_stock although company a and company were no longer members of the same controlled_group_of_corporations after the spin-off the shares of company a and company b common_stock constitute securities_of_the_employer_corporation at the time of the spin-off for purposes of code sec_402 in accordance with iad revrul_73_29 revrul_73_312 and code sec_402 e 4nenai accordingly with respect to requested ruling sec_1 and we conclude that the shares of common_stock of company a and of company b acquired by plan x as a result of the reorganization will be treated as securities_of_the_employer_corporation for purposes of code sec_402 and the net_unrealized_appreciation in such shares may be excluded from gross_income upor distribution by plan x to a participant or beneficiary to the extent provided in code sec_402 company a and company b received an opinion from their legal counsel to the effect that the spin-off is a tax-free transaction under code sec_355 in addition company c received a letter_ruling from the office of associate chief_counsel dated that with certain caveats and based on information submitted and representations made by company c the transactions which constitute the reorganization would be tax-free under code sec_355 and certain other code sections in the same ruling the service also ruled that the aggregate tax basis of the shares of common_stock of company b that a company c shareholder received in the company g merger would be the same as the aggregate tax basis of the shares of common_stock of company c that were converted into company b stock in the company c merger decreased as applicable with regard to cash received for fractional shares and that the aggregate tax basis of the shares of common_stock of company b and company a in the hands of company b shareholders after the spin-off will be the same as the aggregate tax basis of the shares of common_stock of company held by such shareholders immediately before the spin-off in each case allocated as provided under code saction accordingly with respect to requested ruling to the extent that the transactions constituting the reorganization are tax-free under the applicable sections of the code including but not limited to code sec_385 we conclude that for purposes of determining net_unrealized_appreciation under code sec_402 the basis of the company a shares and company b shares held by plan x will be determined by allocating the basis in the shares of company c common_stock held by plan x immediately before the reorganization between the shares of company a commen stock and company b common_stock held by plan x immediately after the reorganization in accordance with the rules of code sec_358 and its associated regulations this ruling letter is based on the assumption that company a will be treated as part of company c's controlled_group_of_corporations for purposes of code sec_1563 as it relates to code sec_409 at all relevant times this ruling letter is based on the assumptions that plan x is qualified under code sec_401 and that its related trust is exempt from tax under code sec_501 at all relevant times this ruling letter is based on the assumption that plan x meets the requirements of cade sec_4975 at all relevant times this ruling letter is based on the assumption that the reorganization meets the requirements of code section no opinion is expressed or implied conceming the tax consequences of the reorganization under any other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the reorganization that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer requesting it code section’ k provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to set ep rats sincergly f fee frénces v sloan manager employee_plans technical group cc enclosures deleted copy of ruling letter notice of intention to disclose
